Citation Nr: 1616517	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-41 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to October 2006.

These matters come before the Board of Veterans' Appeals on appeal from a rating decision issued in May 2007 by the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the Veteran initially requested to participate in a Board hearing when filing his substantive appeal in October 2009, he subsequently withdrew his hearing request, as reflected in a statement received in March 2010.

In April 2014, the Board remanded these claims for additional development.

As further development with regard to the Veteran's claim seeking service connection for a low back disability is required, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's current right shoulder disability is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2008 letter satisfied the duty to notify provisions for the right shoulder claim.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice, most recently in an October 2014 supplemental statement of the case, which cured any timing-of-notice defect.  Additionally, as the Veteran filed his initial application for benefits prior to separation as part of the Benefits Delivery at Discharge (BDD) program, he received proper notification through that program at that time.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  More recent records were obtained pursuant to the Board's April 2014 remand.

Pursuant to the Board's April 2014 remand, the Veteran was provided a VA medical examination in June 2014.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.

Although the Board is remanding the other claim for additional development, remand is not necessary for the claim adjudicated below as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).  Thus, VA's duty to assist has been met for the right shoulder claim.
Service Connection

The Veteran asserts that his current right shoulder disability is related to service, specifically his in-service right shoulder injury incurred in 1993.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As referenced above, the Veteran injured his right shoulder while playing a sport (variously referred to as basketball or volleyball) during service and sought related treatment, as reflected in a March 1993 service treatment record.  At this time, the Veteran was diagnosed with a right shoulder ligament acromioclavicular (A/C), strain, was treated with analgesics, and was advised to avoid activity that would incur excessive stress to his A/C joint, such as heavy lifting or basketball.  The Veteran's subsequent service treatment records fail to reflect any further shoulder complaints or treatment, and no shoulder abnormalities were noted on the Veteran's separation medical examination.  

While the Veteran sought service connection for a right shoulder disability in September 2006, one month prior to his discharge from service when utilizing the BDD program, the Veteran indicated that his right shoulder was largely asymptomatic at this time.  Specifically, during his October 2006 VA general medical examination, the Veteran reported that his in-service right shoulder injury had resolved following treatment administered during service and that his shoulder was essentially asymptomatic at the time of the examination.  Subsequent VA treatment records reflect that the Veteran initially sought treatment after service for right shoulder pain in February 2008, and he eventually underwent a right shoulder surgery in October 2009 after conservative treatment measures had failed.  The surgical reports reflect a post-operative diagnosis of right shoulder impingement, rotator cuff tear, and biceps tendonitis.  VA examination in September 2009 also includes a diagnosis of degenerative joint disease.

While the Veteran asserts that his current right shoulder disability is related to service, as a lay person with no known medical expertise, he is not competent to render a nexus opinion regarding the etiology of his current shoulder disability, as determining the existence of such a causal relationship is a complex matter, requiring related expertise in this specific case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Thus, competent medical evidence is required to decide the claim.  

Pursuant to the Board's remand directives, the Veteran underwent a VA examination in June 2014 to determine the nature and etiology of his current right shoulder disability.  After conducting a clinical examination of the Veteran and reviewing his claims file, the VA examiner diagnosed the Veteran with status-post right shoulder arthroscopy with subacromial decompression, rotator cuff repair, and sub-pectoral biceps tenodesis, but concluded that it is less likely than not that this current shoulder disorder is related to service.  In support of this conclusion, the examiner noted that the Veteran's service treatment records indicated that his in-service right shoulder injury resolved without sequela during service.  Moreover, the Veteran's current right shoulder disability is not one that could have stemmed from his in-service injury, given the distinctive nature of the Veteran's in-service A/C ligament strain and his post-service right shoulder impingement, rotator cuff tear, and biceps tendonitis.  The examiner further noted that the Veteran's post-service right shoulder disability is the type of impairment that could develop as the result of his performance of his duties in his post-service career as a heavy equipment operator.  

This medical opinion is persuasive as it is consistent with the evidence of record, is unequivocally stated, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  Thus, the Board concludes that this medical opinion is probative evidence against the Veteran's claim seeking service connection for a right shoulder disability.  

In sum, although the Veteran filed the claim during service and ultimately a current disability of the right shoulder is shown during the claim process, the intercurrent cause of post-service injury is the turning point for the claim.  In light of the evidence, service connection on a direct basis and a presumptive basis for chronic diseases is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection for a right shoulder disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a right shoulder disability is denied.


REMAND

With regard to the Veteran's claim seeking service connection for a low back disability, the Board remanded the claim to obtain, inter alia, a VA examination and medical opinion regarding the etiology of any current lower back disability.  However, while the Veteran was afforded the requested examination, no opinion was rendered in conjunction with the examination, as the examiner determined that at the time of the examination, the Veteran did not have a diagnosable low back disability.  However, as the Veteran has been diagnosed with a low back disability, namely a lumbar sprain/strain, during the pendency of this appeal (and degenerative lumbar spine changes were detected on x-rays performed in 2008), an opinion regarding the etiology of this diagnosed disability must be obtained.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

Further, as the Veteran receives VA treatment for his lower back impairment, his recent, outstanding VA treatment records must be obtained. 

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from September 2013.  

2.  Then, obtain a medical opinion from an appropriate medical professional to determine whether the Veteran's low back disabilities diagnosed during the pendency of this appeal are related to service.  The Veteran's electronic claims file must be provided to the examiner for review.  

After reviewing the Veteran's claims file, the VA medical professional is asked to opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's low back disabilities diagnosed during the period in which the Veteran's claim for compensation has been pending, namely mild degenerative changes observed on December 2008 VA lumbar spine x-rays, lumbar spine myofascial strain as diagnosed during the September 2009 VA examination, and spinal lordosis compatible with lumbar muscular spasms detected in December 2009 lumbar spine x-rays, are related to service, to include the Veteran's reports of experiencing episodic back pain during service for which he did not seek medical treatment, as documented in his January 2005 report of medical history.

If the earlier diagnoses were in error, this should be explained.

A complete rationale must be provided for the requested opinion.  

3. Finally, readjudicate the Veteran's claim seeking service connection for a low back disability.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


